Title: To Thomas Jefferson from James Madison, 29 June 1792
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange June 29. 1792

Your favor of June 21. No. 4. came to hand yesterday. I shall take due care of the N.Y. gazettes and return them by some safe conveyance to the post office. I have given a hasty perusal to the controversial papers on the election. The spirit of party sufficiently appears in all of them. Whether Clinton ought to wave the advantage of forms may depend I think on the question of substance involved in the conduct of the Otsego election. If it be clear that a majority of legal honest votes was given against him, he ought certainly not to force himself on the people. On a contrary supposition, he cannot be under such an obligation, and would be restrained by respect for his party if not by a love of power. It is curious eno’ to see Schuyler who is supposed to have made millions by jobbing in paper, under his own measures, accusing and abusing Clinton in the face of the world for jobbing in land under the same aggravation. Should Clinton’s character suffer in any way by the Transaction, the consequence you have always apprehended, will  be made certain and worse; but from the attachment of a number of respectable and weighty individuals, a reconsideration is not much to be looked for; unless the aspect of the man should be greatly varied in their eyes by this or some other occurrence. Our harvest goes on well. The weather has been hot, but otherwise favorable. The crop will be great in this neighbourhood. A little farther South the rust is said to have been hurtful. The Thermometer for several days has been remarkably high. Yesterday at 2 oC. it was at 92. During the early part of the month, distinguished by such extremes of cold and heat, I find by Philada. papers, that the heat there was two degrees greater than here, and the cold here two degrees less than there, a fact much in favor of our climate.
In Crantz’s History of Greenland I find a curious phenomenon of Looming, which, to supply the want of the Book if not at hand or the trouble of searching it, if at hand, and not of the same edition, I will transcribe. “Vol. 1. p. 49—But nothing more surprized me, or entertained my fancy more, than when on a fine, warm, serene summer’s day, the Kookoernen, or the islands that lie four leagues west of Good-Hope, presented a quite different form than what they have naturally. We not only saw them far greater, as thro’ a magnifying perspective glass, and plainly descried all the Stones, and the furrows filled with ice, as if we stood close by, but when that had lasted a while they all looked as if they were but one contiguous land, and represented a wood or tall cut hedge. Then the Scene shifts, and shews the appearance of all sorts of curious figures as ships with sails, streamers and flags, antique elevated castles, with decayed turrets, stork’s nests, and a hundred such things, which at length retire aloft or distant and then vanish. At such times the air is quite serene and clear, but yet compressed with subtle vapours, as it is in very hot weather, and according to my opinion, when these vapours are ranged at a proper distance between the eye and the islands, the object appears much larger, as it would thro’ a convex glass; and commonly a couple of hours afterwards a gentle west wind and a visible mist follows, which puts an end to this lusus naturæ.” To this paragraph the following note is subjoined from Gmelin’s journey P. III vol. 129. “I have observed something like this at Bern and Neufchatel, of the Glaetshers, lying towards the South. When these mountains appear nearer, plainer and larger than usual, the countryman looks for rain to follow, which commonly makes good his expectation the next day. And the Tartars at the mouth of the river Jenisei in Siberia, look upon a magnified appearance of the Islands as the presage of a storm.” Adieu. Yrs. affy.

Js. Madison Jr


